Exhibit 10.3
2008-000065F
PHYSICAL HEALTH INSURANCE CONTRACT
AGREEMENT BETWEEN
Puerto Rico Health Insurance Administration (PRHIA) a public instrumentality of
the Commonwealth of Puerto Rico organized pursuant to Act 72, of September 7,
1993, as amended, hereinafter referred to as the “ADMINISTRATION”, and
represented by its Executive Director, Domingo Nevárez Ramírez, MHSA;
 
And
TRIPLE-S SALUD, INC., a private corporation duly organized and authorized to do
business under the laws of the Commonwealth of Puerto Rico, with Employer Social
Security Number ###-##-####, hereinafter referred to as “INSURER”, and
represented by its Chief Executive Officer, Ms. Socorro Rivas;
 
Contractor Name
For the Provision of Health Insurance

coverage to eligible population under the

Government Health Insurance Plan

 



--------------------------------------------------------------------------------



 



WITNESSETH
In consideration of the mutual covenants and agreements hereinafter set forth,
the parties, their personal representative and successors, agree as follows:
WHEREAS: The parties entered into contract number 08-065 (the Contract) to
provide health insurance coverage for the North and Southwest Area medically
indigent population; enrolled in the Government Health Insurance Plan (GHIP) for
the period through November 1, 2006 until June 30, 2008.
WHEREAS: The Contract was extended through the Amendment Number 08-065-E from
July 1, 2008 until June 30, 2009.
WHEREAS: The ADMINISTRATION is in the process of preparing, drafting and issuing
a Request for Proposal, to award contracts for the physical, dental and mental
health coverage for the GHIP. In consideration of the period of time needed to
prepare the RFP, the parties agree to extend the Contract until October 31,
2009.
HENCEFORTH: The appearing Parties agree to extend the Contract #08-065 and amend
the Article VIII, Article XXIX and Appendix C, as follows:
Article I: Add the following Language at the end of Article VIII, Section 22:
For the period of the contract extension, effective from July 1, 2009 to
October 31, 2009, Insurer assures that it will provide and adequate stop-loss
insurance set at five thousand dollars ($5,000.00).
Article II: To amend provision 1 in Article XXIX “Effective Date and Term” to
read as follows:

  1.   This contract shall be in effect from July 1, 2008 until October 31,
2009.     2.   ......     3.   .......

Article III: To amend Appendix C; to incorporate premium rates for this contract
period.

 



--------------------------------------------------------------------------------



 



All other terms and conditions of the contract number 08-065; and its amendments
08-065A through 08-065E remain unchanged. In witness whereof, the parties have
duly executed this Amendment on this ___day of                     , 2009 and
affixes below their respective signature.
                                                            
Domingo Nevárez Ramírez, MHSA
Executive Director
Puerto Rico Health Insurance Administration
                                                            
SOCORRO RIVAS
Chief Executive Officer
TRIPLE-S SALUD INC.
                                                            
LUIS A. MARINI, DMD
Chief Executive Officer
Cifra 5000-212

 



--------------------------------------------------------------------------------



 



Appendix C
TRIPLE S / TRIPLE C, INC.
The monthly premiums for all beneficiaries, including all those who are
sixty-five (65) years and older who are Medicare beneficiaries Part A or Part A
and B those who are sixty-five years and older who are not Medicare recipients
is establish below on a per member per month (pmpm) rate; for the period of July
1st, 2008 to October 31, 2009.
Monthly Premiums Rates

                          SSS           Fixed Administrative     Region or Area
  Premiums   Cost   Profit
North
  $ 87.99     $ 6.30     $ 2.20  
 
                       
Southwest
  $ 87.71     $ 6.30     $ 2.19  

The INSURER will be paid a fixed administrative cost fee and profit included in
the total premium rate paid by the Administration as detailed above. Further,
the INSURER’s aggregated net earnings (considering all INSURER’s Health
Areas/Regions contracted with the ADMINISTRATION) in excess of 2.5 of the total
aggregated earned premium in this contract year period will be shared with the
ADMINISTRATION. The ADMINISTRATION share apportionment of the earnings shall be
75% and the INSURER share shall be 25%.

 